department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l date number release date conex-152310-10 uilc ---------------------- ------------------ --------------------------- dear ------------- i am responding to your letter dated date to commissioner douglas shulman about the treatment of costs associated with breast pumps and related supplies you request that we reconsider our decision to deny reimbursement for the cost of breast pumps and related supplies under a flexible health spending account after reviewing the matter we concluded that breast pumps and supplies that assist lactation are medical_care under sec_213 of the internal_revenue_code the code because they are for the purpose of affecting a structure or function of the body of a lactating woman therefore if taxpayers meet the remaining requirements of sec_213 of the code expenses they paid for breast pumps and supplies that assist lactation are deductible medical_expenses these expenses will qualify as medical_care expenses reimbursable under a flexible health spending account we included these conclusions in announcement which will be published in internal_revenue_bulletin the next revision of publication medical and dental expenses will also include this information conex-152310-10 i hope this information is helpful if you have any questions please contact me or ------------------- at ------------------ sincerely thomas d moffitt branch chief branch office of associate chief_counsel income_tax accounting
